IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE



SAMUEL TYRONE BRYANT,           )
                                )
      Plaintiff/Appellant,      )
                                )   Davidson Chancery
                                )   No. 95-710-III
VS.                             )
                                )   Appeal No.
                                )   01A01-9509-CH-00398
MICHAEL C. GREENE,              )
Commissioner of the Tennessee
Department of Safety,
                                )
                                )
                                )
                                         FILED
      Defendant/Appellee.       )          April 11, 1997

                                        Cecil W. Crowson
                                       Appellate Court Clerk
  APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY
                AT NASHVILLE, TENNESSEE

        THE HONORABLE ROBERT S. BRANDT, CHANCELLOR



For the Plaintiff/Appellant:             For the Defendant/Appellee:

Francis X. Santore, Jr.                  Charles W. Burson
SANTORE AND SANTORE                      Attorney General and Reporter
Greeneville, Tennessee
                                         Rebecca Lyford
                                         Assistant Attorney General




                  AFFIRMED AND REMANDED




                                    WILLIAM C. KOCH, JR., JUDGE
                                     OPINION



       This appeal involves the forfeiture of an automobile under the Tennessee
Drug Control Act. The automobile’s owner filed a petition for judicial review of
the forfeiture order in the Chancery Court for Davidson County, asserting that the
forfeiture proceeding was unconstitutional because he did not receive a notice of
seizure or a copy of the department’s forfeiture order. The trial court dismissed
the petition because it was not timely filed. We affirm.


       On May 5, 1994, Samuel Bryant was driving several children to a local
skating rink when he was pulled over by two members of the First Judicial Circuit
Drug Task Force. After searching Mr. Bryant’s 1985 Nissan Maxima, the officers
arrested Mr. Bryant on charges of evading arrest, child neglect, and driving on a
revoked license. After they arrived at the jail, one of the arresting officers
informed Mr. Bryant that his car was subject to forfeiture because the authorities
had found three tenths of a gram of crack cocaine in it.


       What transpired after this point is disputed. The officer asserted that he
gave Mr. Bryant the required notice of seizure form and that Mr. Bryant refused
to sign the acknowledgment on the form that he had received it. Mr. Bryant, who
claims to be functionally illiterate, maintains that he was never read or shown the
form. Mr. Bryant later pleaded guilty to driving on a revoked license and evading
arrest but was never charged with possession of the crack cocaine.


       Mr. Bryant did not file a timely claim for his automobile, and on August 12,
1994, the Department of Safety entered a final order forfeiting the automobile and
a compact disc player. The department mailed a copy of its forfeiture order to Mr.
Bryant at the address listed on the notice of seizure,1 but the letter was later

       1
        The notice of seizure listed Mr. Bryant’s address as “257 W. Market St. Apt. 3.” Mr.
Bryant asserted in a later affidavit that he actually resided at 257 W. Market Street, Apt. 4. The
                                                                                    (continued...)

                                               -2-
returned marked “undeliverable as addressed: forwarding order expired.” The
department made no other attempts to deliver the notice. Mr. Bryant claims that
he did not learn of the forfeiture until October 1994 when he discharged his
lawyer and took his file to a new lawyer. The record contains no explanation
concerning how a copy of the department’s August 12, 1994 order came to be
found in Mr. Bryant’s former attorney’s file. Mr. Bryant and his new lawyer did
not filed a petition for judicial review of the August 12, 1994 order until March
7, 1995.


        Petitions for judicial review must be filed within sixty days after the entry
of the final administrative order. Tenn. Code Ann. § 4-5-322(b)(1) (Supp. 1996).
This time limitation is mandatory and jurisdictional. Bishop v. Tennessee Dep’t
of Correction, 896 S.W.2d 557, 558 (Tenn. Ct. App. 1994). Thus, in the absence
of an equitable ground similar to those found in Tenn. R. Civ. P. 60.02, the trial
court must dismiss untimely petitions for judicial review.


        Mr. Bryant attempts to justify his failure to file a timely petition for judicial
review by asserting that he is functionally illiterate and that he never received a
copy of the notice of procedure or a copy of the Department of Safety’s August
12, 1994 forfeiture. The record contains proof that both substantiates and refutes
Mr. Bryant’s claims. We need not analyze this evidence in detail, however,
because Mr. Bryant admits that he had actual notice of the department’s forfeiture
order by no later than early October 1994 when he and his new lawyer discovered
the order in the file obtained from Mr. Bryant’s former lawyer. Mr. Bryant offers
no explanation for his failure to file a petition for judicial review within sixty days
after “discovering” the order. Thus, even if we give Mr. Bryant every benefit of
the doubt, his petition for judicial review must still be dismissed because it is
untimely.


        We affirm the judgment dismissing Mr. Bryant’s petition for judicial review
and remand the case for whatever further proceedings may be required. We also



       1
         (...continued)
discrepancy in the addresses might be significant in other circumstances, but it is not signifiicant
in this case.

                                                -3-
tax the costs of this appeal to Samuel Tyrone Bryant for which execution, if
necessary, may issue.


                                          ____________________________
                                          WILLIAM C. KOCH, JR., JUDGE

CONCUR:


________________________________
HENRY F. TODD, P.J., M.S.


________________________________
SAMUEL L. LEWIS, JUDGE




                                    -4-